Hammond, J.
This is a very plain case. There was but little conflict in the evidence; and it is unnecessary to recite it in detail or to cite authorities to show that the questions whether the plaintiff was in the exercise of due care, whether the stake was the cause of the injury, whether in view of the amount and character of public travel in that vicinity the way was reasonably safe and convenient, or by reason of the existence of the stake was defective, whether the defect might have been remedied by reasonable care and diligence on the part of the town, and whether the town had, or by the exercise of proper care and diligence on its part might have had, notice of the defect, are questions, not of law for the court, but of fact for the jury. The first, second and seventh requests were therefore properly refused. The other rulings requested, so far as material, were in substance given.

Exceptions overruled.